PER CURIAM.
This case is here on writ of error to the Municipal Court of the District of Columbia. The plaintiff in error brought suit against defendant insurance company . for'the sum of $200 as beneficiary under two life insurance policies issued by defendant company on the life of plaintiff’s husband, George Frazier, who died on September 22, 1933.
It is conceded that the policies had lapsed for nonpayment of premiums at the time of the death of the husband. Plaintiff, however, alleged as ground of recovery that one week before her husband’s death an agent of the company agreed to negotiate a loan on the policies, which was not done, but which it is claimed operated to continue the policies in force. The court below, before whom the case was tried, found that this contention was not supported by the evidence, nor was any evidence adduced in support of the agent’s authority to bind the company to such an agreement. It also conclusively appeared that neither from the terms of the contract of insurance, nor the practice of the company, could loans be made upon the policies. In view of this situation, the court properly found for the defendant company and entered judgment accordingly-
The judgment is affirmed.